Citation Nr: 1109326	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  06-13 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for the residuals of a shell fragment wound (SFW) of the right forearm, with retained foreign body, Muscle Group (MG) VII.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1968 to September 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a rating in excess of 20 percent for the residuals of a SFW of the right forearm.  

By decision dated in April 2009, the Board likewise denied the Veteran's claim for an increased rating for a rating in excess of 20 percent for the residuals of a SFW of the right forearm.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a May 2010 order, based on the representations made a Joint Motion for Partial Remand.  The parties requested that the Court vacate the Board's April 2009 decision regarding the denial of an increased rating for an increased rating in excess of 20 percent for the residuals of a SFW of the right forearm and remand the matter so that the Board could discuss the possible involvement of MG V and the possibility of a separate rating for neurologic residuals of the SFW.  The Court granted the joint motion and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The record shows that in January 1971 service connection was granted for the residuals of SFW of the right forearm (MG VII), right hip (MG XIV), left knee (MG XIII), and left hand scar.  Service connection was not established for residuals of a SFW of any other muscle group.  The Veteran has appealed the rating assigned for the SFW of the right forearm (MG VII).  

On examination by VA in August 2005, the examiner noted injury and disability of MG V.  Review of the service treatment records (STRs) fails to disclose injury of MG V.  As noted, the Board has been ordered by the Court to consider MG V involvement in relation to the evaluation of the SFW of MG VII.  In addition, it is noted that the decision appealed by the Veteran shows that the disability for which service connection has been established involves MG VIII.  The Board finds that an additional examination to reconcile the findings is necessary.  

In addition, the Court has ordered that the Board ascertain the extent of any neurologic involvement of the Veteran's right hand.  The most recent sensory examination, conducted in August 2005, does not fully establish whether separate and distinct disability due to neurologic symptoms apart from symptoms of injury of MG VII exists.  For this reason, an additional neurological examination would be helpful in determining the extent of any neurologic involvement of the Veteran's right hand, including the question of whether any neurological involvement affects different functions than the service-connected SFW of MG VII.  

When considering whether a separate disability rating for neurological involvement of the hand, it must be determined whether any neurological impairment found affects the same or different functions as the service-connected SFW of MG VII.  The regulatory criteria for rating muscle injuries provides that a "muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions."  38 C.F.R. 
§ 4.55(a) (2010).  It is noted that where there is separate and distinct symptomatology of a single condition it should be separately rated.  Where the symptomatology of a condition is duplicative or overlapping with symptomatology of another condition, it may not receive a separate evaluation.  38 C.F.R. §§ 4.14, 4.25 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of the residuals of the SFW of the right forearm.  The examiner should be requested specifically identify the specific muscle groups damaged by the shell fragments.  Any involvement of MG V, VII, and/or VIII should be noted or ruled out.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of the neurologic residuals of the SFW of the right forearm.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that the Veteran has neurologic disability of the right hand that is separate and distinct from the SFW damage of MG VII.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

